June 10, 2015
                                                         FILED IN COURT OF APPEALS
John R. Soard                                              12th Court of Appeals District
38 Delsie Street
Clarksville, AR 72830                                             JUN 1 5 2015
(479) 739-5512
                                                                 TYLER TEXAS
                                                           CATHY S. LUSK, CLERK
Ms. Cathy Lusk, Clerk
Twelfth Court of Appeals
1517 West Front Street Suite 354
Tyler, TX   75702

RE:         Case Number 12-14-00211
                 Trial Case Number 3-42003 which includes 3-42004 & 3-42005


Dear Ms. Lusk,

       Please find enclosed the Appellant's Response to Appellee's Motion to Dismiss Appeal.




                                                         Sincerely,

                                                                 f\JvvA
                                                          ohn R. Soard
                                                    FILED IN COURT OF APPEALS
                                                      12th Court of Appesh? 'X^rict




                          NO.12-14-00211-CV




JOHN R. SOARD,                                          IN THE COURT OF
      Appellant,
v.                                                      TWELFTH DISTRICT OF TEXAS


TERRY THORN, SHELIA SMITH,
MARY PAGE AND b. JEFFERY DORAN
                                                        SITTING IN TYLER, TEXAS
Appellees

      APPELLANT RESPONSE TO APPELLEE'S MOTION TO DISSMISS APPEAL


TO THE HONORABLE TYLER COURT OF APPEALS:


      Comes Now, Appellant, John R. Soard, and files this Response to

Appellee's Motion to Dismiss Appellant's Appeal as follows:



                      SUMMARY OF ARGUMENT


      The TWELFTH COURT OF APPEALS, by letter dated July 28, 2014,

stated that, The clerk's and reporter's records in case No. 12-14-00211-cv

was due to have been filed by May 19, 2014, nevertheless we are granting

you until August 7, 2014 in which to file the record.


      After a series of delays, the reporter's record was finally sent to Appellant

by the Twelfth Court of Appeals on May 14, 2015.

      The clerk's record was finally received by Appellant on June 9, 2015.
       According to the       RULES OF CIVIL PROCEDURE, the Appellant now

has 30 days to submit his brief.

                                    PRAYER


       Appellant John R. Soard respectfully requests that the Court:

1.)    Complies with the TEXAS RULES OF CIVIL PROCEDURE; and

2.)    Award such other relief to which Appellant is entitled.

                                                   ctfulk Submitted


                                                   t. Soard**
                                             Plaintiff Pro Se

                                            38 Delsie St.
                                            Clarksville, AR 72830
                                            479) 739-5512




                              CERTIFICATE OF SERVICE


       I certify that a true copy of the above was served on each attorney of record in
accordance with the Texas Rules of Civil Procedure on June 10, 2015.


                                          }4A JrA
                                         ^//John R. Soard